                               Case 18-11449         Doc 35      Filed 12/11/18      Page 1 of 1

                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Baltimore
                                      In re:    Case No.: 18−11449 − DER         Chapter: 7

Lynn A Fulmore
Debtor


                                               DEFICIENCY NOTICE
DOCUMENT:                  34 − Motion to Sell 6417 Lauren Lane, Spring Grove, PA Free and Clear of Liens and Notice of
                           Motion. The filing fee is EXEMPT − Filed on behalf of the United States. Notice Served on
                           12/3/2018, Filed by Brian A. Goldman. Objections due by 12/24/2018. with three additional
                           Court days allowed if all parties are not served electronically. Hearing scheduled for 01/14/2019
                           at 03:00 PM − Courtroom 9−D. (Attachments: # 1 Index # 2 Proposed Order) (Goldman, Brian)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 12/26/18.
                           The Motion to Sell Free and Clear was not filed along with Filing Fee was not with the
                           Notice Motion.

CURE:                      Please File the Motion to Sell Free and Clear using correct Event Code with Filing Fee of
                           $181.00.

CONSEQUENCE: Failure to cure the problem(s) by the date above may result in the pleading being stricken or
             other action the Court deems appropriate without further notice. For a proposed order, the failure
             to cure the problem(s) may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 12/11/18
                                                                 Mark A. Neal, Clerk of Court
                                                                 by Deputy Clerk, Jean Johnson
                                                                 410−962−4221
cc:    Debtor

       Attorney for Debtor − Jason E. Miles

defntc (rev. 12/12/2016)
